Exhibit 99.1 YAMANA ANNOUNCES PRICING OF US$-YEAR UNSECURED SENIOR NOTES TORONTO, ONTARIO, June 25, 2014 ─ YAMANA GOLD INC. (TSX:YRI; NYSE:AUY) today announced that it has priced an offering of US$500 million aggregate principal amount of its 4.95% Senior Notes due July 15, 2024. The notes will be unsecured, senior obligations of Yamana and will be unconditionally guaranteed by certain of Yamana’s subsidiaries that are also guarantors under Yamana’s unsecured senior credit facility. The offering is expected to close on June 30, 2014. Yamana intends to use the net proceeds from the offering to repay in full its US$500 million unsecured senior term loan due June 2016.The proceeds of the term loan had been used to partly fund Yamana’s joint acquisition of Osisko Mining Corporation. The Senior Notes and the related guarantees have not been registered under the U.S. Securities Act of 1933 and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements of the U.S. Securities Act of 1933. Offers and sales in Canada will be made only pursuant to exemptions from the prospectus requirements of applicable Canadian provincial or territorial securities laws. This news release does not constitute an offer to sell or the solicitation of an offer to buy any security in the United States or in any other jurisdiction. About Yamana Yamana is a Canadian-based gold producer with significant gold production, gold development stage properties, exploration properties, and land positions throughout the Americas including Brazil, Argentina, Chile, Mexico and Canada. Yamana plans to continue to build on this base through existing operating mine expansions, throughput increases, development of new mines, the advancement of its exploration properties and by targeting other gold consolidation opportunities with a primary focus in the Americas. FOR FURTHER INFORMATION PLEASE CONTACT: Lisa Doddridge Vice President, Corporate Communications and Investor Relations 416-815-0220 1-888-809-0925 Email:investor@yamana.com
